Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 17, 2016

The Court of Appeals hereby passes the following order:

A16A2218. PAUL ROWE v. NOVIN CONSTRUCTION, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Paul Rowe appealed to the superior court. On March 18, 2016, the
superior court entered an order granting Novin Construction, LLC’s motion for rent
pending appeal and directing Rowe to pay monthly rent into the court registry “until
the issue of possession of the [p]roperty is finally decided.” Rowe has filed a direct
appeal to this Court from that order.1 We, however, lack jurisdiction for two reasons.
      First, because the case remains pending in the superior court, the order Rowe
seeks to appeal is a non-final order which did not resolve all issues in the case. He
therefore was required to follow the procedures for interlocutory review as set forth
in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213)
(1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408
SE2d 103) (1991); Gray v. Springs, 224 Ga. App. 427, 427 (481 SE2d 3) (1997).
      Second, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003) (punctuation omitted); see also OCGA § 5-6-35 (a) (1). Where both
discretionary and interlocutory application procedures apply, the applicant must


      1
        In his notice of appeal, Rowe references the superior court’s order entered on
March 16, 2016. However, there is no superior court order dated March 16, 2016 in
the record. The hearing on the motion for payment of rent pending appeal was held
on March 16, 2016, which appears to explain Rowe’s reference to that date.
follow the interlocutory appeal procedure and obtain a timely certificate of immediate
review before filing an application. See Scruggs, 261 Ga. at 588-589 (1).
      Rowe’s failure to follow the proper appellate procedures deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            08/17/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.